The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-5, 8-11, 14, 22 and 28-29 are presented for examination. 
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on April 11, 2022 and the Supplemental Amendment filed September 15, 2022 have each been entered.
Claims 1, 4-5, 8-11, 14, 22 and 28-29 remain pending and under examination. Claims 16 and 19 are cancelled. Claims 1 and 29 are amended. 
Applicant’s arguments, filed April 11, 2022 and September 15, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Supplemental Amendment Filed September 15, 2022
	Per MPEP §714.03(a), “[s]upplemental replies will not be entered as a matter of right, except when a supplemental reply is filed within a suspended period under 37 CFR 1.103(a) or (c) (e.g., a suspension of action requested by the applicant when filing an RCE).” MPEP §714.03(a) gives particular circumstances in which “[t]he Office may enter a supplemental reply if the supplemental reply is clearly limited to: (A) cancellation of a claim; (B) adoption of the examiner’s suggestions; (C) placement of the application in condition for allowance; (D) reply to an Office requirement made after the first reply was filed; (E) correction of informalities (e.g., typographical errors); or (F) simplification of issues for appeal”, but further notes that “[t]he examiner has the discretion to approve the entry of a supplemental reply that is not listed above”. 
	In the instant case, Applicant’s Supplemental Amendment submission filed September 15, 2022 will be entered into the record at the discretion of the Examiner, based upon the Applicant-initiated interview discussion held September 9, 2022 and the desire by Applicant’s representative to provide data in support of previously made arguments that the instantly claimed method yields unexpected properties.
	Accordingly, the instant Office Action is prepared based upon the claim listing filed September 15, 2022, as well as the data and arguments presented in both the April 11, 2022 and the September 15, 2022 submissions. 

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (original claims 1-12, 14, 17-18, 21-22), directed to a method for treating pulmonary edema associated with heart failure in a domestic animal comprising administering to said domestic animal torasemide or a pharmaceutically acceptable salt thereof at a therapeutically effective dose ranging from about 0.10 mg/kg/day to about 0.50 mg/kg/day, as stated in the reply filed December 21, 2018, which is still in effect over the claims. 
	Applicant now cancels claims 16 and 19, previously directed to a non-elected invention. 
	Applicant’s instant claims 1, 4-5, 8-11, 14, 22 and 28-29 are presently under examination and are herein acted on the merits infra.

Status of Rejections Set Forth in the Final Rejection of January 12, 2022
	The following rejections are each withdrawn in view of Applicant’s most recently filed submission dated September 15, 2022:
	(i) the rejection of claims 1, 4-5, 8-11, 22 and 28 under 35 U.S.C. §103 as being unpatentable over Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) in view of Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007, p.1-10) and Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(10):1057-1061), as set forth at p.2-10 of the previous Office Action dated January 12, 2022; 
	(ii) the rejection of claim 14 under 35 U.S.C. §103 as being unpatentable over Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) in view of Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007, p.1-10) and Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(10):1057-1061), as applied to claims 1, 4-5, 8-11, 22 and 28, further in view of Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108), citing to CN 1946379 B (Published May 16, 2012) with its English machine translation as evidence, as set forth at p.3-10 of the previous Office Action dated January 12, 2022; and
	(iii) the rejection of claim 29 under 35 U.S.C. §103 as being unpatentable over Oyama et al. (“Use of the Loop Diuretic Torsemide in Three Dogs with Advanced Heart Failure”, Journal of Veterinary Cardiology, 2011; 13:287-292) in view of Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108), as set forth at p.4-10 of the previous Office Action dated January 12, 2022.
	The rejections are each withdrawn in view of the following reasons:
	Sumner et al. (“Management of Respiratory Emergencies in Small Animals”, Veterinary Clinics of North America: Small Animal Practice, 2013 July; 43(4):799-815) clearly documents the therapeutic utility of diuretics, such as furosemide (2-8 mg/kg IV every 2-8 hours) or torasemide (0.2-0.8 mg/kg IV), as the mainstay therapy for dogs and cats with pulmonary edema due to congestive heart failure (CHF) or non-cardiogenic pulmonary edema (p.799, para.1; p.807, para.4). Sumner et al. emphasizes that clinical signs of this respiratory distress are relieved by removing excess body water (p.807, para.4), thereby documenting that the primary goal of treating pulmonary edema as a result of heart failure in domestic animals such as dogs and cats is the effective induction of diuresis. Atkins (“Canine Heart Failure – Current Concepts”, World Small Animal Veterinary Association, World Congress Proceedings, 2007, p.1-10) further documents the importance of diuretic therapy in the treatment of dogs with CHF to manage fluid retention by inducing diuresis, and discloses oral torasemide as one of such diuretics effective for this purpose at a dose of 0.2 mg/kg, one to three times per day (Table, p.4). Such teachings, therefore, establish the efficacy of torasemide diuretic therapy for the treatment of pulmonary edema in dogs with heart failure when administered orally at a dose of 0.20 mg/kg, one to three times daily.
	The primary difference between the instantly claimed method and the prior art teachings lies in that Applicant specifically claims the administration of oral torasemide to a dog with heart failure to treat pulmonary edema at an initial therapeutic dose of 0.26 mg/kg/day to 0.35 mg/kg/day, for a maximum period of five days. While the prior art teachings to Atkins teach that torasemide may be effectively used orally for the treatment of pulmonary edema in dogs with heart failure, and also reasonably suggests oral doses for this therapeutic use between 0.20 mg/kg/day (0.20 mg/kg once daily) to 0.60 mg/kg/day (0.20 mg/kg three times daily) – which circumscribes Applicant’s instantly claimed range of 0.26-0.35 mg/kg/day, the prior art teachings do not clearly teach or reasonably suggest placing a limitation on the duration of administration of doses within this range, i.e., 0.26 mg/kg/day to 0.35 mg/kg/day for a maximum period of five days, as claimed. 
	Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(10):1057-1061) provides teachings relevant to duration of administration of torasemide for inducing diuresis in dogs with heart failure. Uechi et al. teaches an experimental study of control (healthy) dogs and dogs with mitral regurgitation (“MR”, a form of heart failure) to determine the effects of oral torasemide at a dose of 0.2 mg/kg for 7 days. As noted in Uechi’s Fig.2, p.1059, oral torasemide (0.2 mg/kg) significantly increased 24 hr urine volume over a single administration (on day 1) compared with placebo in both control and MR dogs. Also, Uechi’s study demonstrated that “[t]he 24-hr urinary potassium excretion with torasemide in 7 day administration was significantly decreased compared with 1 day administration in control and MR dogs” (col.2, para.2, p.1058; Fig.4, p.1060). Uechi et al. teaches, “[a] decrease in urinary potassium with torasemide may require administration for several days, because kaliuresis with a single torasemide dose did not differ from placebo in cats or dogs, whereas kaliuresis was not observed after administration for 7 days in control and MR dogs” (col.1, para.1, p.1060). Such teachings in Uechi et al. appear to suggest that effective diuresis yields from a 7-day duration of oral torasemide administration at 0.20 mg/kg/day, and mitigation of excessive potassium loss in the urine (a known adverse side effect of diuretic therapy and, therefore, an effect sought to be minimized by the ordinarily skilled artisan) was observed after 7 days of administration, but not after a single day of administration. As Uechi et al. fails to teach a daily breakdown of the effects of oral torasemide diuretic therapy on urine potassium excretion by day within this 7-day period, Uechi et al. does not provide adequate teachings to suggest that this mitigation of urine potassium excretion would be effectively achieved using only a maximum 5-day period of administration. 
	Moreover, the prior art before the effective filing date of the claimed invention generally suggests the use of oral torasemide for long-term administration beyond Applicant’s instantly claimed “maximum period of five days”. See, e.g., Park et al. (“Application of Torsemide to Two Dogs with Congestive Heart Failure”, Korean J Vet Res, 2014; 54(2):123-126, Published Online June 2014, already of record), which describes administration of oral torasemide (0.25 mg/kg q12h, for a total daily dose of 0.50 mg/kg/day) for treatment of pulmonary edema in a dog with CHF for 5 months (col.2, para.3, p.123-col.1, para.2, p.124); Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108, already of record), which teaches administration of oral torasemide at a dose of 0.2 mg/kg as a single daily dose (i.e., 0.20 mg/kg/day) for 28 days (col.1, para.2, p.106-col.1, para.1, p.108; Table 1, p.107); Oyama et al. (“Use of the Loop Diuretic Torsemide in Three Dogs with Advanced Heart Failure”, Journal of Veterinary Cardiology, 2011; 13:287-292, already of record), which teaches administration of oral torasemide 0.21 mg/kg q12h (i.e., 0.42 mg/kg/day) for at least 63 days (col.2, para.2, p.289; col.1, para.1, p.290); or Toutain et al. (U.S. Patent Application Publication No. 2017/0105979 A1; 2017), which teaches administration of oral forms of torasemide at doses less than 0.1 mg/kg/day for long-term treatment of at least 7 days duration (abstract; p.2, para.[0017]-[0018]; p.4, para.[0074], [0076]; p.4-5, para.[0079]). Taken as a whole such teachings appear to suggest to one of ordinary skill in the art to employ oral torasemide in doses either less than or within this broader range of 0.20 mg/kg/day to 0.60 mg/kg/day (as suggested by Atkins) at a duration longer than the “maximum period of five days” instantly claimed. 
	Applicant now also presents data in the 37 C.F.R. §1.132 Declaration of Emilie Guillot (hereinafter “the Guillot Declaration”) submitted September 15, 2022 in which it is shown that the instantly claimed dosage range of 0.26-0.35 mg/kg/day provides effective diuresis with a stabilized, consistent diuretic effect over this maximum 5-day period. The Guillot Declaration presents evidence directed to the oral administration of 0.1, 0.2, 0.3 or 0.4 mg/kg/day to 12 adult dogs, who received one of the treatments on day 1 and from days 5-14 (with no treatment on days 2-4 to evaluate the dose from day 1) and a 2-week washout period between dosages (p.15-16, para.[6]). The Guillot Declaration demonstrates that “[t]he mean urine volume excreted per day was relatively constant over time with repeated doses of torasemide up to 0.2 mg/kg/day (see, Tables 1 and 2), but kept increasing for higher doses (see, Tables 3 and 4)” (p.16, para.[7]). However, the Guillot Declaration observed that “[f]or both the 0.3 and 0.4 mg/kg/day groups, the more constant mean urine volumes demonstrate stabilized diuretic effects in the first 5 days of the 10-day period (i.e., Day 5-Day 9 of the experiment)”, as evidenced by “a much smaller difference in their mean urine volumes compared to days 6-10 of the 10-day period” (p.16, para.[7]). The Guillot Declaration states that “[t]his demonstrates that, for the higher doses (i.e., the 0.3 mg/kg/day and 0.4 mg/kg/day groups), the mean urine volumes are more similar to each other in the first 5 days, corresponding with stabilized diuretic effects”, which functions to “minimize[s] inter-individual variability, which can prevent excessive diuretic effects in some dogs that respond highly to the drug” (p.17, para.[7]; p.19-20, para.[9]). As established by the prior art of record, excessive diuresis results in electrolyte disturbances, such as sodium and/or potassium loss, that can lead to cardiac problems. Accordingly, the data presented in the Guillot Declaration demonstrates that Applicant has identified a dosage range with specific duration of use that provides effective and consistent diuresis with the benefit of higher dosages, while mitigating the potential for excessive diuresis in dogs. 
	Though Applicant’s dosage range spans several of the dosages tested in the Guillot Declaration (in claims 1 and 29, Applicant recites a dosage range of 0.26-0.35 mg/kg/day), the Guillot Declaration provides sufficient evidence of this effect spanning both 0.30 mg/kg/day and 0.40 mg/kg/day, as well as the lower portion of this range (0.26-0.30 mg/kg/day) when considering the data regarding dosing at 0.20 mg/kg/day (which was shown to provide a consistent, stabilized diuretic effect over both the first 5-day period and the overall 10-day period). The skilled artisan, therefore, viewing the data in the Guillot Declaration would have reasonably expected this stabilized, diuretic effect over the claimed dosage range of 0.26-0.35 mg/kg/day for the maximum 5-day period instantly claimed. Finally, although it is noted that the Guillot Declaration uses adult dogs for the disclosed study and not specifically those with heart failure, it is noted that Uechi’s disclosure demonstrates the diuretic effects of torasemide in control (healthy) dogs and heart failure dogs were substantially similar, thereby providing at least a reasonable basis to extend the results observed in the Guillot Declaration as being suggestive of the effects in dogs with heart failure that are the subject of the instantly claimed method. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1, 4-5, 8-11, 14, 22 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	There is insufficient antecedent basis for the limitation “wherein said therapeutically effective dose is administered for a maximum period of five days” (claim 1), or wherein the “initial dose” of 0.26 mg/kg/day to 0.35 mg/kg/day torasemide is administered “for a maximum period of five days” (claim 29).
	At p.5 of the September 15, 2022 Remarks, Applicant states that “[s]upport for the claim amendments can be found at least in the original claims”, urging that “[n]o new matter has been introduced” into the claims. 
	At p.10, l.19-p.11, l.2, Applicant states, “According to the second particular embodiment, torasemide is administrated in all domestic animals exhibiting pulmonary edema, including furosemide resistant domestic animals, during the initial phase with lower doses at approximately 1/20 ratio compared to furosemide treatments, and at approximately ½ ratio compared to the prior art treatment using torasemide in furosemide resistant domestic animal (Oyama et al.), while keeping an efficient therapeutic effect. In other terms, the composition of the invention comprises torasemide that is administered in an initial efficient therapeutic dose ranging from about 0.25 to about 0.50 mg/kg/day.
According to the second particular embodiment, the initial phase corresponds to a period of 3 to 5 days, preferably 3, 4 or 5 days. More preferably, the initial dose of about 0.25 to about 0.50 mg/kg/day torasemide is administrated for five days. Preferably, torasemide is administered in an initial efficient therapeutic dose ranging from about 0.25 to about 0.35, 0.25 to 0.34, 0.25 to 0.32, 0.25 to 0.30, 0.25 to 0.28 mg/kg/day. More preferably the initial therapeutic dose of torasemide is from about 0.25 to 0.30 mg/kg/day, even more preferably about 0.26 mg/kg/day.”
	Applicant’s disclosure fails to provide adequate written support to now claim the administration of torasemide for treating pulmonary edema in a domestic animal in an amount of from 0.25 mg/kg/day to 0.35 mg/kg/day “for a maximum period of five days” (claim 1). At best, Applicant describes administering torasemide to a domestic animal with pulmonary edema at a dose of about 0.25 to 0.50 mg/kg/day, including sub-ranges therein such as 0.25 to 0.35 mg/kg/day, for a period of 3 to 5 days (preferably, 3, 4 or 5 days). Such disclosure, however, does not clearly support broadening this range of administration from a 3-5 day period to “a maximum period of five days”, which circumscribes durations of administration not clearly contemplated by the originally filed specification at the time of filing (e.g., 1 day, 2 days, etc.). This concept, then, newly added into claim 1 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
	As claims 4-5, 8-11, 14, 22 and 28 propagate this new matter introduced into claim 1, such claims suffer from the same deficiencies as claim 1 and are, therefore, rejected on the same grounds. 
At p.6, l.1-10, Applicant states, “In a second particular embodiment, the invention relates to a veterinary composition for use in symptomatic treatment of moderate to severe pulmonary edema, wherein torasemide is administered in an initial efficient therapeutic dose ranging from about 0.25 to about 0.50 mg/kg/day over a period of three to five days, and then administered in a maintenance dose ranging from about 0.13 to about 0.25 mg/kg/day. Preferably, the torasemide initial dose is administered for five days. More preferably, the initial efficient therapeutic dose of torasemide is from about 0.25 to about 0.35 mg/kg/day, preferably from about 0.25 to 0.30 mg/kg/day. More preferably, the initial efficient therapeutic dose of torasemide is about 0.26 mg/kg/day.”
	Applicant’s disclosure fails to provide adequate written support to now claim the administration of torasemide for treating moderate to severe pulmonary edema in a dog suffering from heart failure, in which the torasemide is administered at an initial dose of “0.26 mg/kg/day to 0.35 mg/kg/day for a maximum period of five days”, after which torasemide is then administered at a maintenance dose of 0.13 mg/kg/day to 0.25 mg/kg/day (claim 29). At best, Applicant describes administering torasemide for the treatment of moderate to severe pulmonary edema in a domestic animal at an initial dose of about 0.25 mg/kg/day to 0.35 mg/kg/day – of which a preferable initial dose is about 0.26 mg/kg/day – for a period of three to five days, followed by the maintenance dose of about 0.13 to 0.25 mg/kg/day. Such disclosure, however, does not clearly support broadening this range of initial torasemide administration from a 3-5 day period to now “a maximum period of five days”, which circumscribes durations of administration not clearly contemplated by the originally filed specification at the time of filing (e.g., 1 day, 2 days, etc.). This concept, then, newly added into claim 29 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to Applicant’s newly amended limitations directed to “wherein said therapeutically effective dose is administered for a maximum period of five days” (claim 1), or wherein the “initial dose” of 0.26 mg/kg/day to 0.35 mg/kg/day torasemide is administered “for a maximum period of five days” (claim 29).
	Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 28, Applicant recites “wherein said domestic animal is a dog or a cat”, which fails to properly further limit the subject matter of claim 1 from which it depends because claim 1 already defines the domestic animal as a dog. Applicant’s reiteration that the domestic animal is a dog is redundant, and the introduction of a new embodiment – in which the domestic animal is a cat – does not comport with the subject matter of claim 1 by providing a further limitation of the subject matter of claim 1. Clarification is required. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 4-5, 8-11, 14, 22 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, 13 and 21-22 of U.S. Patent Application No. 16/784,452.
‘452 recites a method for treating pulmonary edema in a domestic animal with heart failure comprising orally administering to said domestic animal torasemide or a pharmaceutically acceptable salt thereof at a therapeutically effective dose ranging from 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days, wherein the domestic animal is a dog (copending claim 1). ‘452 recites that the torasemide (or salt thereof) is administered once or twice daily (copending claim 9), or that the heart failure is a congenital cardiopathy or acquired cardiopathy (copending claim 10), particularly wherein the acquired cardiopathy is selected from degenerative valvular disease, dilated cardiomyopathy, congestive heart failure, hypertrophic cardiomyopathy, or other non-decompensated heart failure (copending claim 11). ‘452 further limits the form of the oral torasemide to a liquid solution, suspension, solid or semi-solid, powder, pellet, capsule, granule, sugar-coated pill, gelule, spray, pill, tablet, paste, implant or gel (copending claim 13). ‘452 recites that the pulmonary edema may be of moderate or severe nature (copending claim 21). ‘452 further limits the administration of torasemide to a maintenance dose of 0.13 mg/kg/day to 0.25 mg/kg/day, then a therapeutically effective dose of 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days (copending claim 22). 
In the ‘452 disclosure, the applicant defines the term “pulmonary edema” as including mild, moderate or severe forms thereof (p.5, l.19-22).
In claim 1, Applicant recites the oral administration of 0.25 mg/kg/day to 0.35 mg/kg/day torasemide for a maximum period of five days. 
Here, the ‘452 claims recite the oral administration of 0.26 mg/kg/day to 0.40 mg/kg/day torasemide for a maximum period of five days, which clearly meets and/or overlaps Applicant’s instantly claimed range of “0.25 mg/kg/day to 0.35 mg/kg/day” for a maximum period of five days, thereby rendering the instantly claimed range prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) …” [A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).” Similar rationale applies also to Applicant’s claim 22, which recites the narrower range of 0.25 mg/kg/day to 0.30 mg/kg/day and overlaps the ‘452 range as well.
In claim 29, Applicant recites a method for treating moderate to severe pulmonary edema in a dog suffering from heart failure via orally administering torasemide at an initial dose of 0.26 mg/kg/day to 0.35 mg/kg/day for a maximum period of five days, then at a maintenance dose of 0.13 mg/kg/day to 0.25 mg/kg/day. 
Here, the ‘452 claims provide for the treatment of pulmonary edema in a dog with heart failure (which is further defined as circumscribing moderate or severe forms thereof) via administering torasemide at a maintenance dose of 0.13 mg/kg/day to 0.25 mg/kg/day, then a therapeutically effective dose of 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days. Such steps are substantially similar to those of Applicant’s instant claim 29, but for the fact that the ‘452 claims provide for the maintenance dose first, followed by the therapeutically effective dose of a range that clearly circumscribes (and, thus, renders prima facie obvious) the narrower range of 0.26 mg/kg/day to 0.35 mg/kg/day instantly claimed. Although the steps of the ‘452 claims are inverted relative to instant claim 29, the particular ordering and performance of such steps would be generally prima facie obvious absent new or unexpected results effected specifically by the ordering of steps. MPEP §2144.04(IV)(C) and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 
This is a provisional nonstatutory double patenting rejection.

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejection, requesting that “the obviousness-type double patenting rejection be held in abeyance until patentable subject matter has been identified” (04/11/22 Remarks, p.8; 09/15/22 Remarks, p.11).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant is notified that the instant claims are not in condition for allowance at this time in view of the pending rejections set forth infra. In view of the fact that Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the cited copending ‘452 claims, the rejection remains proper as indicated above.
For these reasons supra, rejection of claims 1, 4-5, 8-11, 14, 22 and 28-29 is proper.

Conclusion
Rejection of claims 1, 4-5, 8-11, 14, 22 and 28-29 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 23, 2022